DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 2/08/2019.  Claims 1-20 are pending.
Priority
Acknowledgment is made of the applicant's claim for benefit of US Provisional Patent Application No. 62/627,959, filed on 2/08/2018. 
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 2/05/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §35 U.S.C. § 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter and/or to an abstract idea without significantly more.  
Claims 1-7
	As an initial matter, claims 1-7 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter.  These claims are directed to a risk management processor, which the specification describes software (paragraph 39, risk “management processor 28 may be implemented as a computer program product stored on a computer readable storage medium” and paragraph 47, “the risk management processor 28 or relevant components thereof (such as an API component, agents, etc.) may also be automatically or semi-automatically deployed into a computer system by sending the components to a central server or a group of central servers.).  Software is not one of the four statutory patentable categories and, thus, is not patent eligible subject matter.
	Additionally, claims 1-7 are rejected under 35 U.S.C. §35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part:
	accessing event data from a resource provider;
	analyzes the event data at different risk levels and detects and quantifies negative correlations between the different risk levels; and 
	generates an optimized risk transfer strategy for the resource provider based on detected negative correlations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a risk strategy for an enterprise, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental 
Additionally, these steps, as a whole and as drafted, are processes that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of a risk management processor comprising an interface, a machine learning system, and a risk transfer optimization system.  As noted above, these are merely software applications performing generic computer functions of receiving, analyzing and outputting data.  Singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the risk management processor amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Claims 8-14
	Claims 8-14 are rejected under 35 U.S.C. §35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 8 recites, in part:
	accessing event data from a resource provider; 
	analyzing the event data at a high risk level and a low risk level; 
	clustering event data within the low risk level based on domain level event data to generate a set of clusters; 
	detecting negative correlations between event data in the set of clusters and event data in the high risk level; and 
	generating an optimized risk transfer strategy for the resource provider based on detected negative correlations.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a risk strategy for an enterprise, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, these steps, as a whole and as drafted, are processes that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining various claim elements (claims 9-11, 13, and 14) or by adding further steps to the abstract idea (claim 12).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claims 15-20
	As an initial matter, claims 15-20 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter.  These claims are directed to a computerized platform, which is described in the specification in such a way that it could be software (paragraph 21, “a risk transfer platform 20 is provided that includes logic and processing to ensure that all different risk levels 16 have a strategy for handling all the different types of events”).  Software is not one of the four statutory patentable categories and, thus, is not patent eligible subject matter.
	Additionally, claims 15-20 are rejected under 35 U.S.C. §35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 15 recites, in part:

	generates a set of clusters of event data based on industry event data; 
	applies the frequency and volatility data to selected clusters to determine cost and risk parameters; 
	sets boundaries conditions to the cost and risk parameters; and
generates a non-catastrophic risk transfer strategy;
	generates a catastrophic risk transfer strategy based on budget and threshold requirements; and 
	a risk transfer optimization system that 
	iteratively recalibrates and combines the non-catastrophic and catastrophic risk transfer strategies into a comprehensive risk transfer strategy until an optimized cost savings is achieved, wherein a recalibration includes altering the cost and risk parameters and the catastrophic risk transfer strategy.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a risk strategy for an enterprise, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, these steps, as a whole and as drafted, are processes that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of a computerized platform comprising a non-catastrophic risk analyzer, a catastrophic risk analyzer, and a risk transfer optimization.  As noted above, these seem to be merely software applications performing generic computer functions of 
Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
The dependent claims (claims 16-20) add to the judicial exception by further defining various claim elements.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

risk management processor in claims 1-7;
interface in claims 1 and 2;
machine learning system in claims 1, 3, and 4;
risk transfer optimization system in claims 1, 7, and 15;
computerized platform in claims 15-20;
non-catastrophic risk analyzer in claim 15; and 
catastrophic risk analyzer in claim 15; 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 is directed to a machine learning system that analyzes the event data at different risk levels and detects and quantifies negative correlations between the different risk levels; and a risk transfer optimization system that generates an optimized risk transfer strategy for the resource provider based on detected negative correlations.  However, the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention that analyzes the event data at different risk levels and detects and quantifies negative correlations between the different risk levels or that generates an optimized risk transfer strategy for the resource provider based on detected negative correlations.  Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool that would that analyze the event data at different risk levels and detect and quantify negative correlations between the different risk levels or that generates an optimized risk transfer strategy for the resource provider based on detected negative correlations.  Although the specification states that event data is “processed” and “analyzed” (paragraph 20) and describes possible “negative correlations” (paragraph 22) and risk transfer strategies, the specification is silent as to what processing is accomplished, how the data is analyzed, how the optimized risk strategies are generated and what structure provides the processing and analysis.  
claim 8 is directed to a method comprising detecting negative correlations between event data in the set of clusters and event data in the high risk level and generating an optimized risk transfer strategy for the resource provider based on detected negative correlations.  However the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention that detects negative correlations between event data in the set of clusters and event data in the high risk level and generates an optimized risk transfer strategy for the resource provider based on detected negative correlations.  Further, there is no description that provides for how one of ordinary skill in the art would detect the negative correlations and generate an optimized risk transfer strategy for the resource provider based on detected negative correlations.  Although the specification states that event data is “processed” and “analyzed” (paragraph 20) and describes possible “negative correlations” (paragraph 22) and risk transfer strategies, the specification is silent as to what processing is accomplished, how the data is analyzed, how the optimized risk strategies are generated and what structure provides the processing and analysis. 
Independent claim 15 is directed to a computerized platform that applies the frequency and volatility data to selected clusters to determine cost and risk parameters, sets boundaries conditions to the cost and risk parameters, generates a non-catastrophic risk transfer strategy, generates a catastrophic risk transfer strategy based on budget and threshold requirements, and iteratively recalibrates and combines the non-catastrophic and catastrophic risk transfer strategies into a comprehensive risk transfer strategy until an optimized cost savings is achieved, wherein a recalibration includes altering the cost and risk parameters and the catastrophic risk transfer strategy.  However the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an 
frequency and volatility data to selected clusters to determine cost and risk parameters and that boundaries are set on those parameters (paragraphs 8), the specific parameters are not identified nor is there a description as to how the parameters are determined or how or what kind of boundaries are set
non-catastrophic and catastrophic risk transfer strategies are generated (paragraphs 8, 30, and 31), there is no mention of how they are generated, and
recalibration includes altering the cost and risk parameters and the catastrophic risk transfer strategy (paragraph 8), there is no teaching of what the cost and risk parameters might be nor how or on what basis they or the catastrophic risk transfer strategy might be altered
Thus, for independent claims 1, 8, and 15, even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated.  “Generic claim language ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed” [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].  The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  
The dependent claims do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As noted in “Claim Interpretation” above, claims 1-7 and 15-20 recite several limitations which invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Independent claims 1 and 8 and dependent claims 3, 4, 7, 11, and 12 recite the undefined, subjective and relative term “risk level(s)” in phrases such as “different risk levels”, “one risk level”, and “a high [or low] risk level”.  These phrases render the claims indefinite.  
Independent claims 15 recites the terms “non-catastrophic risk” and “catastrophic risk”, which are subjective and undefined in either the claim or the specification.  The closest the specification comes to defining the terms is “low risk analyzer 44 that analyzes low impact, non-catastrophic event data … a high risk analyzer 45 that analyzes high impact, catastrophic event data” (paragraph 27), using the relative terms “high [or low] impact.”  .  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims depending from independent claim 15 do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bunick et al. (US 2014/0222498) in view of Mdeway (US 2015/0006206).  
With respect to independent claim 15, Bunick teaches a computerized platform for managing risk for resource providers (paragraph 91), comprising: 
a non-catastrophic risk analyzer that: 
	evaluates historical event data from a resource provider to determine frequency and volatility data (Fig. 16, “Com. Loss”); 
	generates a set of clusters of event data based on industry event data (Fig. 16, “CWIL. Loss”, where CWIL is “county weighted industry loss” so that the industry data is clustered by geography); 
	applies the frequency and volatility data to selected clusters to determine cost and risk parameters (Fig. 16, where Rate and Loss are risk and cost parameters); 
	sets boundaries conditions to the cost and risk parameters (Fig. 4 and paragraph 49); and
	generates a non-catastrophic risk transfer strategy (paragraph 49, “the company is not interested in hedging against expected losses from $0-$100 million (layer 420)”);
	a catastrophic risk analyzer that generates a catastrophic risk transfer strategy based on budget and threshold requirements (Fig. 4 and paragraph 49, basing the catastrophic risk transfer strategy on the layer of interest 410 where $100 million and $200 million are the lower and upper thresholds, respectively); and 
	a risk transfer optimization system that iteratively recalibrates and combines the non-catastrophic and catastrophic risk transfer strategies into a comprehensive risk transfer strategy until an optimized cost savings is achieved, wherein a recalibration includes altering the cost and risk parameters and the catastrophic risk transfer strategy (paragraphs 54 and 56).
	Bunick does not specifically teach that the catastrophic risk transfer strategy is also based on budget requirements.  In the analogous art of risk analysis, Mdeway teaches that the catastrophic risk transfer strategy is based on budget requirements (paragraph 53).  It would have 
With respect to independent claim 1, Bunick teaches A risk management processor for optimizing a risk transfer strategy within a domain of resource providers (paragraph 91), comprising a machine learning system that analyzes the event data at different risk levels and detects and quantifies negative correlations between the different risk levels (Fig. 4 and paragraph 49, where the negative correlation occurs between Layer 420 and Layer 410).  The remainder of claim 1 recites similar limitations to claim 15 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 15. 
With respect to independent claim 8, Bunick teaches a method for optimizing a risk transfer strategy for a resource provider within a domain, comprising detecting negative correlations between event data in the set of clusters and event data in the high risk level (Fig. 4 and paragraph 49, where the negative correlation occurs between Layer 420 and Layer 410).  The remainder of claim 8 recites similar limitations to claim 15 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 15.
Concerning claim 2, Bunick teaches the risk management processor of claim 1, wherein the interface further accesses industry wide event data (paragraph 27, “weighted average industry loss by county”).
Concerning claim 3, Bunick teaches the risk management processor of claim 2, wherein the machine learning system uses the industry wide event data to cluster event data within at least one risk level to generate a set of clusters (paragraph 27, “weighted average industry loss by county”).
Concerning claim 4, Bunick teaches the risk management processor of claim 3, wherein the machine learning system identifies negative correlations between clusters in the at least one risk level and other risk levels (Fig. 4 and paragraph 49, where the negative correlation occurs between Layer 420 and Layer 410).
Concerning claim 7, Bunick teaches the risk management processor of claim 1, wherein the risk transfer optimization system iteratively combines, recalibrates and tests different combinations of clusters and risk levels until a cost savings is achieved (paragraphs 54 and 56).
Claim 12 recites similar limitations to claim 7 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 7.
Concerning claim 9, Bunick teaches the method of claim 8, wherein the domain level event data comprises industry event data (paragraph 27, “weighted average industry loss by county”).
Concerning claim 14, Bunick teaches the method of claim 8, wherein event data includes events having a triggering condition and an outcome (paragraph 30).
Concerning claim 16, Bunick teaches the computerized platform of claim 15, wherein the clusters include at least one of location based clusters and time based clusters (paragraph 27, “weighted average industry loss by county”).
Claims 5 and 10
19. Concerning claim 19, Bunick teaches the computerized platform of claim 15, wherein the resource provider is selected from a group consisting of: an information technology provider, a cloud resource provider, an autonomous vehicle service, a manufacturer, an energy provider, and an insurance provider (paragraph 25).
Claim 13 recites similar limitations to claim 19 above and is therefore rejected using the same art and rationale as applied in the rejection of claim 19.
Concerning claim 17, Bunick teaches the computerized platform of claim 15, wherein an optimized result is achieved when a negative correlation occurs (Fig. 4 and paragraph 49, where the negative correlation occurs between Layer 420 and Layer 410).
Claims 6 and 11 recite similar limitations to claim 16 above and are therefore rejected using the same art and rationale as applied in the rejection of claim 17.
Concerning claim 18, Bunick teaches the computerized platform of claim 17, wherein a negative correlation occurs in response to opposite behavior patterns of event data within non-catastrophic and catastrophic event data (paragraph 49, where the opposite behavior patterns comprise events with losses over $200 million and losses over $200 million).
Concerning claim 19, Bunick teaches the computerized platform of claim 15, wherein the resource provider is selected from a group consisting of: an information technology provider, a cloud resource provider, an autonomous vehicle service, a manufacturer, an energy provider, and an insurance provider (paragraph 25).
Claim 13
Concerning claim 20, Bunick teaches the computerized platform of claim 15, wherein event data is selected from a group consisting of: failures, overloads, accidents, breakdowns, or claims (paragraphs 26, where an insurance company’s losses are an “outward cash flow to which the insuring company is exposed for one or more events”, i.e. the result of claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/George H. Walker/
Examiner, Art Unit 3683

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623